Citation Nr: 1411421	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left cheekbone fracture.

4.  Entitlement to service connection for a deviated nasal septum.

5.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to January 1958. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a June 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, residuals of a left cheekbone fracture, a deviated nasal septum, and chronic sinusitis.  

In a January 2013 decision, the Board denied service connection for bilateral hearing loss, tinnitus, residuals of a left cheekbone fracture, a deviated nasal septum, and chronic sinusitis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By June 2013 Order, the Court vacated the Board's January 2013 decision and remanded the matter to the Board for compliance with instructions contained in a June 2013 Joint Motion for Remand of the appellant and the VA Secretary.  The case has been returned to the Board for further appellate action.

In June 2011, the Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran does not have residuals of a left cheekbone fracture, a deviated nasal septum, or chronic sinusitis, that was caused by or otherwise related to his service.  


CONCLUSION OF LAW

Residuals of a left cheekbone fracture, a deviated nasal septum, or chronic sinusitis, were not incurred or aggravated as a result of active military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2009 letter, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the April 2009 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Board remanded the claims in August 2011 to obtain private treatment records, and to afford the Veteran VA examinations for his claimed disabilities.  The RO sent the Veteran a letter in August 2011, requesting treatment records from Dr. A.C., but the Veteran did not respond.  However, the Board notes that a statement from Dr. A.C. is currently associated with the claims file and has been considered in the adjudication of the claims.  The Veteran was also afforded appropriate VA examinations for his claimed conditions in September 2011.  Accordingly, the Board finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits of the issues decided herein.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran contends that he had three of his teeth surgically removed while on active duty, and that during the dental surgery, he sustained a left cheekbone fracture from the physical trauma associated with the extraction of the teeth.  He claims further that he subsequently had several bone fragments removed through his nasopharyngeal passages that related to this incident, most recently approximately 20 years ago.  He contends that the left cheekbone fracture also resulted in a deviated septum and chronic sinusitis. 

The Veteran's service dental records show that in August 1954, he underwent "complicated surgical removal" of three abscessed teeth (teeth #12, #13, and #15 in his left upper mandible), and that a treatment note from this procedure stated that the extraction was "complicated. . . [by] a partial exposure into the left maxillary sinus in the molar area."  An August 1954 clinical record cover sheet states that the diagnosis was abscess, periapical, chronic, #12, #13, #15, and that this disorder EPTS (existed prior to service).  The Veteran was discharged to duty after one week.  The Veteran's separation examination report, dated in December 1957, shows that his "head, face, neck, and scalp," nose, sinuses, and mouth and throat, were clinically evaluated as normal.  He was noted to have occasional nose bleeds, and missing teeth, with a recommendation for dentures.  In an associated report of medical history, signed by the Veteran, he indicated that he had a history of "ear, nose or throat trouble," and he placed a question mark next to "sinusitis."  He stated, "I consider myself in good health."  The "physician's summary" portion of the report notes occasional nose bleeds. 

The Veteran was afforded VA nose, bone and sinus examinations in September 2011 (these examinations were provided by the same physician).  The Veteran reported a history of sustaining a left maxillary fracture/broken left cheekbone during service in 1954 while undergoing dental work, and that he was told that he would have sinus problems all his life.  He reported recurrent left sinus problems "off and on" since that time, with treatment with antibiotics two to three years prior.  He also reported a history of a stuffy nose with use of Tramadol, but that he was not currently taking any medication.  He also reported a history of having bone fragments removed from the top of his mouth twice by a dentist.  In this regard, one of the reports indicates that the Veteran provided the examiner with a report from Dr. C, in which he linked hearing loss, tinnitus, and sinus problems to his service.  On examination, he was wearing a full upper denture and had many missing teeth.  His sinuses were normal, with no tenderness.  X-rays of the nasal bones were unremarkable, and the nasal septum was midline.  The paranasal air sinuses were clear.  An X-ray of the sinuses was negative.  The diagnosis was old well-healed fracture of the left maxilla with no deformity, with no effects on daily activities.  The examiner concluded, that there were  'NO RESIDUALs due to the surgical extraction of [the Veteran's] teeth."  Following examination of the sinuses, the examiner's diagnoses were history of sinusitis off and on with "NORMAL" examination, and "NO EVIDENCE" of deviated nasal septum.  He opined that the claimed sinusitis and deviated nasal septum were less likely related to the surgical extraction of teeth in 1954 because the separation examination in December 1957 was negative for any sinus condition or nose condition, and because there was "NO RADIOLOGICAL EVIDENCE" of sinusitis or deviated nasal septum during examination at that time.

In a July 2011 statement, the Veteran's private physician, A.C., D.O. stated that the Veteran's left sinus problems dated back to an injury in the Air Force when he sustained a left maxillary fracture in 1954 while having dental work done.  He stated further that the Veteran had experienced recurrent left sinus problems since that time.  He opined that the Veteran's recurrent sinusitis could be attributed to his service in the Air Force.  

The Board notes that Dr. A.C. did not indicate that he had reviewed the Veteran's claims file prior to rendering his opinion, and he did not provide a rationale for his opinion.  Therefore, the Board finds that his opinion lacks probative value.  The presence of the claims file is not necessarily fatal in determining the adequacy of an examination.  The probative value of a medical opinion comes from when it is factually accurate and fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Dr. A.C.'s opinion appears to be based solely on a history provided by the Veteran, and the physician's conclusion that the Veteran's reports of an in-service injury that accounted for his current symptoms had been substantiated, which is not the case.

There is no other probative medical evidence of record, VA or private, which indicates that the Veteran has current residuals of a left cheekbone fracture, a current deviated nasal septum, or current chronic sinusitis, as a result of his active military service.

The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter; however, as a layperson, he is not competent to provide a diagnosis or an etiological opinion.  38 C.F.R. § 3.159(a)(1),(2) (2013).

As noted above, the Veteran claims that his left cheekbone fracture in service caused a deviated nasal septum and chronic sinusitis.  However, the Board notes that the Veteran has not been granted service connection for residuals of a left cheekbone fracture.  Without evidence of a nexus between his claimed deviated nasal septum and chronic sinusitis, and a service-connected disability, service connection on a secondary basis must also be denied.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for residuals of a left cheekbone fracture, a deviated nasal septum, or chronic sinusitis.  None of these disorders manifested during service or for many years thereafter and they have not been shown to be causally or etiologically related to an event, disease, or injury in service.  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 


ORDER

Service connection for residuals of a left cheekbone fracture is denied.

Service connection for a deviated nasal septum is denied.

Service connection for chronic sinusitis is denied.


REMAND

The Veteran contends that he has current bilateral hearing loss and tinnitus due to exposure to noise from aircraft engines without hearing protection in service.  He testified during his June 2011 Video Conference hearing that within one year following his discharge from active duty in January 1958, he first noticed that he experienced tinnitus symptoms and diminished hearing acuity while straining to listen to classroom lectures shortly after entering college in September 1958.  He reported that very early on, at around this time, he sought treatment for his hearing loss and tinnitus from private physicians, who reportedly advised him that he needed electronic hearing aids for his hearing loss and that no treatment existed to relieve his tinnitus.  See June 2011 Video Hearing transcript.

Service treatment records do not show complaints, findings, or diagnoses of either hearing loss or tinnitus.  The Veteran's separation examination report, dated in December 1957, shows that his ears and drums were clinically evaluated as normal, and audiometric test results did not show that the Veteran had hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

The Veteran's service personnel records show that he served in aviation units in clerical positions, described as "Apr clerk," clerk typist, and administrative clerk. 

The Veteran submitted a July 2011 statement from private physician, A.C., D.O. in support of his claim.  Dr. A.C. noted that he had treated the Veteran for over thirty years, and that he was diagnosed with hearing loss and tinnitus, and that he attributed his hearing loss to being around airplane engines while in the Air Force.  Dr. A.C. opined that the Veteran's hearing loss and tinnitus could be attributed to his service in the Air Force.  However, the Board notes that Dr. A.C. did not indicate that he had reviewed the medical evidence of record, including the Veteran's entire claims file, prior to rendering his opinion.  Furthermore, he failed to provide a rationale for his opinion.  The opinion therefore, lacks probative value.

The Veteran was afforded a VA examination in September 2011.  The Veteran reported a history of working in an intelligence building, close to a flight line, and guarding planes intermittently, with no ear protection.  His vocational noise exposure was described as minimal, working as an electrician in a residential and office setting.  Recreational noise exposure was described as hunting and shooting with hearing protection worn in recent years.  The Veteran reported that both his mother and father had used hearing aids (which the examiner described as "a strong familial involvement"); that there was no history of ear infections, surgeries, aural fullness, skull fracture, ototoxic drug administration, or vertigo; and that he had had constant bilateral tinnitus for approximately 20 years, with gradual onset.  On examination, there was mild to moderately severe sensorineural loss bilaterally.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  His rationale was that the Veteran had a normal whisper test upon enlistment and a normal audiogram with no threshold worse than 10db HL at separation.  He also noted that there was no hearing loss at separation, no documentation of hearing loss within one year of separation, and that there was a strong familial history of hearing loss.  With regard to tinnitus, the examiner indicated that the Veteran's tinnitus was not at least as likely as not caused by or a result of an event in military service.  His rationale was that there was no mention of tinnitus during service, and tinnitus was not first noticed until 30 years after military service.

The Board finds that essentially the examiner concluded that, as there was no evidence of hearing loss or tinnitus during service or for many years thereafter, the Veteran's currently diagnosed hearing loss and tinnitus are not related to his reported noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2013).  Furthermore, the Veteran has reported that he first experienced hearing loss and tinnitus shortly after military service.  Hearing loss and tinnitus are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of hearing loss and tinnitus within months of active military duty and a continuity of symptoms since.

The September 2011 examiner did not provide an opinion as to whether the hearing loss and tinnitus identified after service are related to a disease or injury in service.  Accordingly, the Board finds that with regard to the etiology of the Veteran's currently demonstrated hearing loss and tinnitus, the September 2011 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's hearing loss and tinnitus is necessary.  
See 38 C.F.R. § 4.2 (2013).  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  Following the completion of the above, return the claims folder to the examiner who provided the September 2011 VA examination and opinion so that he may reexamine the Veteran and determine the etiology of any current hearing loss or tinnitus.

The examiner should review the claims folder, and acknowledge such review in the examination report or in an addendum. 

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hearing loss is the result of noise exposure or other injury or disease in active service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss or tinnitus is the result of noise exposure or other injury or disease in active service.

The examiner is advised that the Veteran is competent to report in-service injuries and symptoms and that his report of history must be considered in formulating any opinions.  

Further, service connection may be established for disability first shown after service, if there is a sound etiological basis for relating it thereto.

A rationale should be given for all opinions and conclusions expressed.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

If the examiner who provided the previous examination is unavailable, another medical professional should examine the Veteran and provide the requested medical opinions with rationale..

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's remaining claims.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


